DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2009/0229933).
Regarding independent claim 13, Wang discloses an electric motor-driven brake apparatus (see Abstract, FIG. 4) comprising: a transmission mechanism (A) (see Annotated FIG. 4, below) configured to transmit rotational force of an electric motor (see e.g. ¶ 0051); a screw mechanism (240, 242, 243) configured to convert rotational force of the transmission mechanism into a thrust (see ¶ 0051); a pressing member (225) propelled by the screw mechanism (see ¶ 0052); and a caliper (230) configured to movably support the pressing member (see e.g. ¶¶ 0051, 0052; FIG. 4), the screw mechanism including: a nut member (243) non-rotatably supported relative to the caliper (see ¶ 0051, “fixed female thread 243”); and a shaft member (240) configured to receive rotational force from the transmission mechanism (see Annotated FIG. 4, below), the shaft member being movable relative to the nut member in an axial direction of the shaft member (see ¶ 0051), wherein the caliper includes a caliper body (230), which is a main constituent of the caliper (see FIG. 4), and an electric motor (237) disposed side by side with the caliper body (see FIG. 4), a gear housing (B) (see Annotated FIG. 4, below) in which the see FIG. 4), the electric motor is secured with its body part inserted into the opening portion of the gear housing (see FIG. 4), and 5the rotating shaft of the electric motor extends into the gear housing (see FIG. 4), whereby the rotational force of the electric motor is capable of being transmitted to the transmission mechanism (see ¶ 0051).  

    PNG
    media_image1.png
    621
    844
    media_image1.png
    Greyscale

Regarding claim 14, Wang discloses that in the screw mechanism, the shaft member propels the pressing member (see ¶¶ 0051, 0052; see also FIG. 4).  
Regarding claim 15, Wang discloses that the transmission mechanism is supported by the caliper (see FIG. 4), and the shaft member is movable relative to the transmission mechanism in the axial direction (see ¶ 0051).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0229933), as applied to claims 13-15, above, and further in view of Severinsson (US 2004/0154877).
Regarding claim 16, Wang does not disclose that the caliper includes a thrust detecting part for detecting a reaction force to thrust of the pressing member; the thrust detecting part abuts against the nut member to detect a magnitude of the reaction force transmitted from the nut member.  
Severinsson teaches an electric motor-driven brake apparatus (see Abstract, FIG. 1) comprising a thrust detecting part (5, 6, 7, 8) for detecting a reaction force to thrust of a pressing member (4) (see ¶ 0016); the thrust detecting part abuts against a nut member (1) to detect a magnitude of the reaction force transmitted from the nut member (see ¶ 0016).  
see e.g. Severinsson, ¶ 0017).  
Regarding claim 17, Severinsson teaches that the caliper is formed with a bottomed cylinder bore (see FIG. 1) in which the screw mechanism and the pressing member are disposed (see FIG. 1); the thrust detecting part is disposed between the nut member and a bottom portion of the cylinder bore (see FIG. 1) and radially outward of the shaft member (see FIG. 1).  
Response to Arguments
Applicant’s arguments with respect to newly added claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-5, 8-12 are allowed.
s 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
January 15, 2022